Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollu (US20070018811A1, see IDS filed 10/04/2018), and further in view of Gaug (US20120232942A1).
Regarding claim 1, Gollu teaches;
A system comprising (taught as a system for determining the location of an object, abstract): a sensor array to generate data indicative of movement of a vehicle and indicative of locations of the vehicle while the vehicle picks up or drops off a plurality of objects (taught as a location tracker, including a position-tracking device, abstract); and 
a processor of the vehicle, the processor being programmed to; 
obtain one or more motion profiles, from a non-transitory storage device, the one or more motion profiles of the vehicle that are based on previous movements of the vehicle (taught as the computer system determining motion modes based on the patterns/signatures, e.g. ‘moving forward’, paragraph 0047, which inherently incorporates the history of motion to establish the pattern) the one or more motion profiles of the vehicle representing one or more sequences of the previous movements performed by the vehicle while the vehicle picks up or drops off objects (taught as motion modes that recognize patterns including moving forward and turning, paragraph 0047, and objects being lifted, paragraph 0059), 
monitor the data generated by the sensor array and compares the data with the one or more motion profiles (taught as matching signals to the motion signature, paragraph 0047), 
determine whether the vehicle picked up an object of the plurality of objects based on a correspondence between the data from the sensor array and the one or more motion profiles (taught as matching signals to the motion signature, paragraph 0047, which includes lifting, paragraph 0059), and 
determine a location of the object where the object was picked up or dropped off based on the correspondence between the data from the sensor array and the one or more motion profiles (taught as tracking the objects location and mode of the object, paragraph 0047).  
	However, Gollu does not explicitly teach; “determine whether the vehicle dropped off an object of the plurality of objects based on a correspondence between the data from the sensor array and the one or more motion profiles” (bold emphasis added). 
	It would be obvious to one of ordinary skill in the art prior to the effective filing date to include motion profiles for picking up and dropping off objects in the system taught by Gollu to create a more accurate and complete mapping of the actions taken in the warehouse. Gollu already suggests creating motion profiles for actions such as lifting by a forklift (paragraph 0059), and while dropping off an object is not explicitly taught, one of ordinary skill in the art could easily extend the motion profile tracking with dropping an object in order to keep track of the contents of the warehouse. Gollu additionally teaches keeping track of inventory by attaching trackers onto the inventory itself, which would inherently allow one to determine whether an object has been dropped off vs picked up based on the motion profile of the inventory item (paragraph 0087). It would not make sense to only keep track of objects removed from the warehouse and not track the objects added, as that would negatively impact the inventory management, as that would easily cause records to determine a negative quantity of inventory. 
However, Gollu does not teach; sensed weight of at least a portion of the vehicle, and based on the sensed weight of the at least the portion of the vehicle.
Gaug teaches; sensed weight of at least a portion of the vehicle (taught as a weight sensor, paragraph 0174), and based on the sensed weight of the at least the portion of the vehicle (taught as using a weight sensor to determine whether the stacking location is full or empty, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a weight sensor on the vehicle to monitor the object/stack status as taught by Gaug in the system taught by Gollu in order to track the storage state. Gaug teaches using this weight sensor as a way to distribute the inventory (paragraph 0175), which would help with organization and preventing overfilling.

Regarding claim 2, Gollu as modified by Gaug teaches;
The system of claim 1 (see claim 1 rejection). Gollu additionally teaches; wherein the processor determines the location of the object within an unstructured area of a facility (taught as the computer system tracking the location of objects, paragraph 0010), the unstructured area of the facility including an area without one or more sensors or systems that independently determine the object location without the one or more motion profiles of the vehicle or the data from the sensor array (taught as using inertial sensors for object locating, paragraph 0027, which inherently do not need to have a separate system within the facility to determine the motion profile).  

Regarding claim 3, Gollu as modified by Gaug teaches;
The system of claim 1 (see claim 1 rejection). Gollu additionally teaches; wherein the processor is disposed onboard the vehicle and the controller determines the one or more motion profiles based on the previous movements of the vehicle (taught as a tracking device on the vehicle to determine its position/motion, paragraph 0023, which is then used for motion profiles to determine the mode of the vehicle, paragraph 0047).  

Regarding claim 4, Gollu as modified by Gaug teaches;
The system of claim 1 (see claim 1 rejection). Gollu additionally teaches; wherein the sensor array includes an identification sensor that determines an identity of the object by one or more of optically or electromagnetically scanning the object (taught as an object identification reading device that reads an object identifier, such as a Radio Frequency [RF] ID, abstract).  

Regarding claim 5, Gollu as modified by Gaug teaches;
The system of claim 4 (see claim 4 rejection). Gollu additionally teaches; wherein the processor communicates the identity of the object and the location of the object to an off-board monitor device (taught as a host computer outside the vehicle, element 18) that tracks different locations of different objects that include the object within a facility (taught as the object location tracker being attached to the vehicle or objects, element 16 Fig 1, which communicates with the host computer for tracking, paragraph 0021).  

Regarding claim 6, Gollu as modified by Gaug teaches;
The system of claim 1 (see claim 1 rejection). Gollu additionally teaches; wherein the data generated by the sensor array also indicates one or more additional characteristics of the vehicle (taught as RF and wireless transceivers to communicate with reference point transmitters, paragraph 0028, as well as a camera for optical character recognition, paragraph 0078), and wherein the controller determines whether the vehicle picked up or dropped off the object by temporally mapping (where temporal mapping is inherent to mode of vehicle in order to match patterns of motion from paragraph 0047; one needs to incorporate time to determine rate of change and for correcting state estimations, as taught in paragraph 0051) the one or more additional characteristics of the vehicle with taught as matching the motion to the motion signature to identify the mode, paragraph 0047, such as lifting an object, paragraph 0059, and using the wireless signals to determine if the location needs higher resolution, where objects are located, or otherwise, such as in transit, paragraph 0032).  

Regarding claim 7, Gollu as modified by Gaug teaches;
The system of claim 6 (see claim 6 rejection). Gollu additionally teaches; wherein the sensor array also includes one or more of a proximity sensor that outputs the data indicative of a proximity of the vehicle to the object as the one or more additional characteristics, a weight sensor that outputs the data indicative of a weight of the object as the one or more additional characteristics, or an optical sensor that outputs the data indicative of an image or video of the object as the one or more additional characteristics (taught as a camera to output optical character recognition to recognize labels, paragraph 0078, and identify objects with fixed known locations, paragraph 0080).  

Regarding claim 8, Gollu teaches;
A system comprising: a vehicle location sensor to generate location data indicative of vehicle locations of a vehicle inside a facility as the vehicle picks up or drops off an object (taught as a system for determining the location of an object, including position-tracking and location tracker devices, abstract, which further include inertial sensors, paragraph 0007); and 
one or more processors programmed to (taught as a computer system, paragraph 0005);
obtain the location data and determining movement actions of the vehicle inside the facility as the vehicle picks up or drops off the object (taught as motion tracking via the position tracking system, paragraph 0047), 
determine a motion profile of the vehicle based on the movements of the vehicle as the vehicle one or more of picks up the object (taught as the computer system determining motion modes, paragraph 0047), 
track one or more event locations  where the object was picked up by the vehicle based on both the motion profile of the vehicle and at least one of the vehicle locations (taught as matching mode to the motion signature/patterns, paragraph 0047, which includes lifting, paragraph 0059), and
determine an object location of the object based on the one or more event locations that are tracked (taught as the computer system recording the locations of objects, paragraph 0010).  
However, Gollu does not explicitly teach; whether the vehicle dropped off an object. 
	It would be obvious to one of ordinary skill in the art prior to the effective filing date to include motion profiles for picking up and dropping off objects in the system taught by Gollu to create a more accurate and complete mapping of the actions taken in the warehouse. Gollu already suggests creating motion profiles for actions such as lifting by a forklift (paragraph 0059), and while dropping off an object is not explicitly taught, one of ordinary skill in the art could easily extend the motion profile tracking with dropping an object in order to keep track of the contents of the warehouse. Gollu additionally teaches keeping track of inventory by attaching trackers onto the inventory itself, which would inherently allow one to determine whether an object has been dropped off vs picked up based on the motion profile of the inventory item (paragraph 0087). It would not make sense to only keep track of objects removed from the warehouse and not track the objects added, as that would negatively impact the inventory management, as that would easily cause records to determine a negative quantity of inventory. 
However, Gollu does not teach; sensed weight of at least a portion of the vehicle, and based on the sensed weight of the at least the portion of the vehicle.
Gaug teaches; a weight sensor to sense a weight of at least a portion of the vehicle (taught as a weight sensor, paragraph 0174), and based on the sensed weight of the at least the portion of the vehicle (taught as using a weight sensor to determine whether the stacking location is full or empty, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a weight sensor on the vehicle to monitor the object/stack status as taught by Gaug in the system taught by Gollu in order to track the storage state. Gaug teaches using this weight sensor as a way to distribute the inventory (paragraph 0175), which would help with organization and preventing overfilling.

Regarding claim 9, Gollu as modified by Gaug teaches;
The system of claim 8 (see claim 8 rejection). Gollu additionally teaches; wherein the one or more processors are further programmed to determine the object location  within an unstructured area of the facility (taught as location tracking of objects, paragraph 0010), the unstructured area of the facility including an area without one or more sensors or systems that independently determine the object location without the motion profile of the vehicle (taught as using inertial sensors for object locating, paragraph 0027, which inherently do not need to have a separate system within the facility to extract a motion profile).  

Regarding claim 10, Gollu as modified by Gaug teaches;
The system of claim 8 (see claim 8 rejection). Gollu additionally teaches; further comprising an identification sensor to determine an identity of the object during the movement actions of the vehicle inside the facility as the vehicle one or more of picks up or drops off the object (taught as an object identification reading device to read an object identifier, such as an RFID, abstract).  

Regarding claim 11, Gollu as modified by Gaug teaches;
The system of claim 8 (see claim 8 rejection). Gollu additionally teaches; wherein the one or more processors are further programmed to monitor the movement actions of the vehicle based on changes in the vehicle locations that are tracked (taught as vehicle tracking and estimating the state, including heading and velocity, paragraph 0008, and using RF and wireless transceivers to communicate with reference point transmitters to further pinpoint the location, paragraph 0028).  

Regarding claim 12, Gollu as modified by Gaug teaches;
The system of claim 11 (see claim 11 rejection). Gollu additionally teaches; wherein the one or more processors are further programmed to monitor the movement actions of the vehicle by obtaining characteristics of the vehicle indicated by the vehicle location sensor and temporally mapping (where temporal mapping is inherent to the mode of vehicle in order to match patterns of motion with inertial sensor data from paragraph 0047; one needs to incorporate time to determine rate of change and for correcting state estimations, as taught in paragraph 0051) the characteristics of the vehicle with the changes in the vehicle locations (taught as storing the state history about the location data, paragraph 0009, such as from fixed locations like the RF/wireless transmitters, paragraph 0028).  

Regarding claim 13, Gollu as modified by Gaug teaches;
The system of claim 11 (see claim 11 rejection). Gollu additionally teaches; further comprising one or more characteristic sensors that output data indicative of the one or more characteristics of the vehicle (taught as using RF and wireless transceivers to communicate with reference point transmitters to further pinpoint the location, paragraph 0028, as well as a camera for optical character recognition, paragraph 0078), the one or more characteristic sensors including one or more of a taught as a camera to output optical character recognition to recognize labels, paragraph 0078, and identify objects with fixed known locations, paragraph 0080).  

Regarding claim 14, Gollu as modified by Gaug teaches;
The system of claim 8 (see claim 8 rejection). Gollu additionally teaches; wherein the motion profile represents a sequence of a subset of the movements of the vehicle during the one or more of picking up or dropping off the object (taught as using motion signature to match to a motion mode, paragraph 0047, which can include lifting the object, paragraph 0059).  

Regarding claim 16, Gollu teaches;
A method comprising: tracking vehicle locations of a vehicle inside a facility as the vehicle picks up or drops off an object (taught as a method to determine the location of an object, claim 20); 
monitoring movement actions of the vehicle inside the facility as the vehicle picks up or drops off the object (taught as vehicle tracking, paragraph 0008); 
determining a motion profile of the vehicle based on the movements of the vehicle as the vehicle picks up or drops off the object (taught as creating motion signatures/profile for specific patterns of movements/modes of operation, paragraph 0047); 
tracking one or more event locations  where the object was picked up by the vehicle based on both the motion profile of the vehicle and at least one of the vehicle locations (taught as matching signals to the motion signature, paragraph 0047, which includes lifting, paragraph 0059); and 
taught as recording and tracking the location of objects, paragraph 0010).  
However, Gollu does not explicitly teach; determine whether the vehicle dropped off an object of the plurality of objects based on a correspondence between the data from the sensor array and the one or more motion profiles. 
	It would be obvious to one of ordinary skill in the art prior to the effective filing date to include motion profiles for picking up and dropping off objects in the system taught by Gollu to create a more accurate and complete mapping of the actions taken in the warehouse. Gollu already suggests creating motion profiles for actions such as lifting by a forklift (paragraph 0059), and while dropping off an object is not explicitly taught, one of ordinary skill in the art could easily extend the motion profile tracking with dropping an object in order to keep track of the contents of the warehouse. Gollu additionally teaches keeping track of inventory by attaching trackers onto the inventory itself, which would inherently allow one to determine whether an object has been dropped off vs picked up based on the motion profile of the inventory item (paragraph 0087). It would not make sense to only keep track of objects removed from the warehouse and not track the objects added, as that would negatively impact the inventory management, as that would easily cause records to determine a negative quantity of inventory. 
However, Gollu does not teach; sensed weight of at least a portion of the vehicle, and based on the sensed weight of the at least the portion of the vehicle.
Gaug teaches; sensed weight of at least a portion of the vehicle (taught as a weight sensor, paragraph 0174), and based on the sensed weight of the at least the portion of the vehicle (taught as using a weight sensor to determine whether the stacking location is full or empty, paragraph 0173).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a weight sensor on the vehicle to monitor the object/stack status as taught by 

Regarding claim 17, Gollu as modified by Gaug teaches;
The method of claim 16 (see claim 16 rejection). Gollu additionally teaches; wherein the object location  is identified within an unstructured area of the facility (taught as recording object locations, paragraph 0010), the unstructured area of the facility including an area without one or more sensors or systems that independently determine the object location without the motion profile of the vehicle (taught as using inertial sensors for object locating, paragraph 0027, which inherently do not need to have a separate system within the facility to extract a motion profile).  

Regarding claim 18, Gollu as modified by Gaug teaches;
The method of claim 16 (see claim 16 rejection). Gollu additionally teaches; wherein tracking the vehicle locations, monitoring the movement actions of the vehicle, determining the motion profile of the vehicle (taught as determining the motion signature, paragraph 0047), tracking the one or more event locations (taught as tracking the location and identifying modes of the vehicle, paragraph 0047), and identifying the object location of the object  (taught as a tracking device on the vehicle/object to determine its position/motion, paragraph 0023).
	While the calculations provided in Gollu are not exclusively performed on a processor disposed on the vehicle, but rather from a host computer/server, it would be an obvious and minor variation of the existing system to implement the host computer/server onto the vehicles to reduce necessary communication time and add in redundancy between vehicles; if one computer fails, the fleet would not. As Gollu teaches all the functions of these claim limitations, and one could expect the same result In re Japikse, 86 USPQ 70.

Regarding claim 19, Gollu as modified by Gaug teaches;
The method of claim 16 (see claim 16 rejection). Gollu additionally teaches; wherein tracking the vehicle locations, monitoring the movement actions of the vehicle (taught as determining the motion signature, paragraph 0047), tracking the one or more event locations (taught as tracking the location and identifying modes of the vehicle, paragraph 0047), and -30-323230-2identifying the object location of the object (taught as a tracking device on the vehicle/object to determine its position/motion, paragraph 0023).  
	While the calculations provided in Gollu are not exclusively performed on a processor disposed on the vehicle, but rather from a host computer/server, it would be an obvious and minor variation of the existing system to implement the host computer/server onto the vehicles to reduce necessary communication time and add in redundancy between vehicles; if one computer fails, the fleet would not. As Gollu teaches all the functions of these claim limitations, and one could expect the same result from implementing these functions on a computer attached to the vehicle rather than a workstation, this amount to simply rearranging parts in way that only involves routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 20, Gollu teaches;
The method of claim 16 (see claim 16 rejection), further comprising sensing an identification of the object during the movement actions of the vehicle inside the facility as the vehicle one or more of taught as an object identification reading device to read an object identifier, such as an RFID, abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gollu (US20070018811A1) as modified by Gaug (US20120232942A1) as applied to claim 14 above, and further in view of Li (A Review of Human Activity Recognition Using Vision Based Method).
Regarding claim 15, Gollu as modified by Gaug teaches;
The system of claim 14 (see claim 14 rejection). However, Gollu does not teach; wherein the one or more processors are further programmed to determine the motion profile using machine learning by repeatedly modifying the motion profile based-29-323230-2 on subsequent movements of the vehicle during one or more of subsequent pickups or subsequent drop offs of other objects.  
While Gollu does not teach using machine learning to determine the motion profile, this has been applied to other related inventions, such as using machine learning to recognize human activity, such as that presented by Li in ‘A Review of Human Activity Recognition Using Vision Based Method’ (Introduction). This machine learning approach in human activity recognition would be obvious to translate into other moving objects, like robots and vehicles, as many elements would easily translate over; for example, as presented in 8.2.3, there are machine learning techniques for identifying pickup actions, which is directly involved in tracking warehouse storage material.
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning to consistently build up the motion profiles/signatures in the system taught by Gollu in order to more accurately determine the actions the vehicle is taking; for example, different containers might provide different motion profiles to extract from or place into position, and thus might not be recognized by one set profile. By allowing machine learning to constantly update the profiles, one can easily account for minor variations.

Response to Arguments
The applicant argues on pages 8-9 of the remarks that the 103 rejection for claims 1 and 8 are improper because Gollu does not disclose identifying picking up or dropping off an object based on a weight sensor. The examiner agrees that Gollu does not teach using the weight to detect the inventory. However, a new 103 rejection has been presented above with the addition of Gaug to remedy the deficiency.
The applicant argues on page 10 of the remarks that dependent claims 2-7 and 9-20 are allowable based on the allowability of the independent claims. In light of the rejections above, this argument is rendered moot.
The applicant argues on page 10 of the remarks that Li, as used in claim 15 rejection, does not cover the deficiency of Gollu with regards to the weight sensor. The examiner agrees. However, as presented above, Gollu in combination with Gaug does teach the use of using the weight for inventory detection/management, and thus the argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                  
                                                                                                                                                                                      /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662